On Rehearing
JANVIER, Judge.
When we were confronted with an application for rehearing, we gave much thought to the question of whether there should be a recovery in a case such as this where all of the parties were engaged in a drinking bout and the ultimate unfortunate result was caused by the fact that each, because of liquor, obviously lost ability to exercise care or determine whether any of the others was able to do so.
We have made a very careful re-examination of the record and we again particularly note the contradictions and differences which appear in the testimony of all of the witnesses and especially the differences between the statements of Mrs. Lightell given on the discovery examination and the testimony given as a witness in Court.
We were somewhat impressed originally by her statement that she made in Court in an effort to show that she did all that she could do in an effort to persuade the driver of the car in which she was riding not to operate it at such a high rate of speed. She said:
“ * * * we started hollering, at least I started to holler for Charles to slow down, you know, I kept hollering to him he was going too fast.”
It should be noted that she volunteered this statement and that it was not in answer to any question.
When we read the testimony given by her on the discovery examination we find that she makes no reference whatever to any protest to the driver and we find in fact that she made no reference whatever to any excessive speed of the car in which she was riding. In fact, at one point she said that she had no idea how fast the car was going and at another point she “guessed” the speed was about thirty miles an hour and she added “we weren’t going fast.”
We conclude that Mrs. Lightell voluntarily entered a car operated by a man who, in spite of the statement that he had had only one or two beers, was intoxicated and that thus she was one of a party jointly engaged in a most dangerous escapade.
Our conclusion is that Mrs. Lightell’s own negligence should bar recovery from anyone.
Our original decree is recalled and annulled, and it is now ordered, adjudged and decreed that the judgment appealed from be and it is annulled and reversed and the suit of plaintiffs is dismissed at their cost.
Original decree recalled and judgment reversed.
REGAN, J., absent, takes no part